Citation Nr: 1043293	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss first manifested itself many years 
after service; it is not attributable to his period of military 
service.

2.  The evidence of record does not establish the Veteran's 
tinnitus is attributable to his period of military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active military 
service; nor may sensorineural hearing loss be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2010).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from February 1953 to February 
1955.  He submitted his original claim for VA disability 
compensation benefits in February 2006.  The Veteran alleged that 
he had a bilateral hearing loss and tinnitus that were due to his 
military service.  In particular, he said that he was treated for 
a bilateral ear infection at Fort Leonard Wood, Missouri.  He 
said that his ears bled for several days.  He also said he served 
as a combat engineer during service and this exposed him to loud 
acoustic trauma.  He said he worked around heavy equipment.  The 
Veteran stated that he believed this exposure caused his present 
hearing loss and tinnitus.

The only post-service treatment identified by the Veteran was 
from VA.  He did not specify the dates of treatment.  

A copy of the Veteran's DD 214 was received in August 2006.  His 
dates of service were as reflected.  The Veteran did not serve in 
combat; his overseas service was in Germany.  

In August 2006, the RO contacted the Army hospital at Fort 
Leonard Wood in an effort to obtain any records for the Veteran.  
The RO was informed that there were no records available for the 
Veteran and prior records from the facility would have been sent 
to the National Personnel Records Center (NPRC) during the time 
of the fire.  (A fire destroyed a number of records, particularly 
Army records, at the NPRC in July 1973).

Associated with the claims folder are VA treatment records for 
the period from April 1999 to April 2005.  The records show that 
the Veteran was seen as a new patient on April 27, 1999.  The 
Veteran was noted to complain of a chronic hearing loss and 
wanted help with a hearing test and hearing aids.  An initial 
audiology clinic evaluation of June 1, 1999, noted that the 
Veteran wanted to be evaluated for hearing aids.  The entry noted 
that audiological data revealed a bilateral low to high frequency 
hearing loss with a degree of impairment from mild to severe.  
The note indicated that this impairment would jeopardize the 
Veteran's medical care.  There was no mention of any type of 
inner ear problem or noise exposure as the possible etiology of 
the hearing loss.  The evaluation was limited to the level of 
hearing loss and need for amplification.  The Veteran was issued 
hearing aids in July 1999.  A follow-up appointment in August 
1999 noted that the hearing aids were working well.  The next 
actual treatment entry is from June 2004.  The Veteran was seen 
for an adjustment of his hearing aids.  

In September 2006, the RO wrote to the Veteran to provide him the 
notice required by the Veterans Claims Assistance Act of 2000.  
In addition to providing the Veteran with extensive information 
on how to substantiate his claim, the Veteran was advised that 
his military records were likely destroyed by a fire at the NPRC 
if they were stored there in July 1973.  He was asked to complete 
a National Archives (NA) Form 13055, Request for Information 
Needed to Reconstruct Medical Data, to allow him to furnish 
information on any treatment received in service so that a search 
of alternate sources could be made.

The Veteran provided his input on a NA Form 13055 that was 
received in October 2006.  He did not report treatment at Fort 
Leonard Wood.  He indicated that he was treated for a sinus 
problem while stationed in Germany in 1954.  

The Veteran submitted a statement with the form wherein he said 
he served as a heavy equipment operator and was exposed to loud 
acoustic trauma.  He said he believed this had caused his present 
hearing loss and tinnitus.  The Veteran said he was told at the 
VA medical center (VAMC) audiological department that his hearing 
[loss] and tinnitus were caused by the acoustic trauma in 
service.  He asked that he be afforded a nexus examination. 

He also reported that he had no additional information or 
evidence to submit.

The RO attempted to obtain records for the Veteran from the NPRC 
but received a negative reply in November 2006.  The RO had 
requested personnel records for the Veteran but the response 
indicated such records could not be reconstructed.  The RO 
prepared a memorandum showing that all efforts to locate the 
Veteran's service treatment records (STRs) were unsuccessful and 
that future efforts would be futile.  It was noted that treatment 
dates could not be reconstructed from the NA Form 13055 submitted 
by the Veteran.

The RO wrote to the Veteran in December 2006.  He was informed 
that his military records could not be located.  He was given 10 
days to submit any military records that he had.  The Veteran 
responded in January 2007 that he had no STRs.  He reported that 
he turned his records in to personnel when he was discharged.  He 
further stated that he was transferred to a Reserve unit and 
provided the name of the unit.  

The Veteran was afforded a VA audiology examination in February 
2007.  The examiner noted that the Veteran alleged he had a 
bilateral hearing loss since service.  The Veteran also reported 
an ear infection during basic training.  The examiner further 
noted a history of noise exposure to heavy equipment during 
service.  There was also post-service noise exposure to machinery 
noise that required ear plugs and muffs.  The examiner also said 
that the Veteran reported that he had tinnitus that had an onset 
of 40 years ago.  The tinnitus was bilateral.

The results of audiometric testing were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
120
120
120
LEFT
80
90
115
120
120

The audiogram listed speech recognition scores of 4 percent for 
the right ear and 20 percent for the left ear.

The examiner stated that the claims folder was reviewed.  She 
noted that the Veteran's military records were fire-related and 
unavailable.  She said that the Veteran was not involved with 
combat during service.  The examiner said that the hearing loss 
noted during the examination was not consistent with noise 
induced hearing loss.  She said the hearing loss was much worse 
than typical noise exposure and the configuration was not 
consistent with acoustic trauma.  She further noted that the 
Veteran had waited 50 years to submit his claim.  The examiner 
said that, considering all of the evidence of record, it was not 
as likely as not that the Veteran's hearing loss or tinnitus 
resulted from acoustic trauma during service.  She added that it 
was as likely as not that the hearing loss and tinnitus resulted 
from post-military noise exposure, aging or other genetic 
factors.

The RO denied the Veteran's claim for service connection in 
February 2007.  He submitted his notice of disagreement (NOD) in 
March 2007.  The Veteran said he had an ear infection on several 
occasions in service.  He said he believed this infection, along 
with his noise exposure in service, had caused his tinnitus and 
hearing loss.  The Veteran acknowledged that he was not in combat 
but said he was still exposed to acoustic trauma because of the 
noise from the equipment.  

The Board remanded the case for additional development in July 
2009.  One area of development was to determine if the Veteran's 
records may be with one of the Reserve units he had previously 
identified.  It was also noted that the VA examiner had 
specifically ruled out acoustic trauma as the source of the 
Veteran's hearing loss.  The Board noted that the examiner did 
not address the question of whether there was a relationship 
between the Veteran's reported ear infections in service and his 
hearing loss and tinnitus.  Finally, any additional treatment 
records were to be obtained.

The agency of original jurisdiction (AOJ) wrote to the Veteran in 
September 2009.  He was again asked to submit any military 
records that he had; or, to provide information about any 
organization that may have the records.  

The AOJ wrote to the state adjutant general for Missouri in 
September 2009.  The letter was a request for the Veteran's 
records.  A response was received that same month.  A duplicate 
copy of the Veteran's DD 214 was received.  The response referred 
VA to the NPRC for any further records.  

The AOJ queried the NPRC in September 2009.  However, a negative 
response was received in October 2009.  The response noted that, 
at times there are alternate records sources that contain 
information that can be used to reconstruct parts of lost service 
records.  Unfortunately, the response said, the information 
requested by the AOJ could not be reconstructed.  This meant STRs 
and records from the Army Surgeon General's Office.

The AOJ wrote to the Veteran in December 2009.  He was again 
asked to complete a NA Form 13055.  He was advised that he needed 
to be as specific as possible, at least a month and year of 
treatment, to allow for a records search.  If only a year is 
provided, a search could not be made.  The AOJ advised that the 
prior NA Form 13055 only listed a year and this was not enough.  
The Veteran was informed that even a season, such as fall, or 
summer, would be helpful.

In April 2010, the AOJ wrote to the specific unit identified by 
the Veteran in his response of December 2006.  The AOJ informed 
the Veteran of this request that same month.  

Associated with the claims folder is a Report of Contact dated 
May 13, 2010.  The VA employee reported that contact had been 
made with the unit and State of Missouri National Guard about 
requests for records.  The employee said advice was received to 
contact the state adjutant general's office for records.  This 
had already been done.

The AOJ prepared a memorandum for the claims folder to document 
the unavailability of the Veteran's STRs.  The memorandum listed 
the dates of requests made for the records and the responses 
received.  Sixteen different actions were listed, along with the 
results.  It was noted that the Veteran had not responded to the 
latest request for information from him.

The AOJ wrote to the Veteran to advise him of the determination 
of the unavailability of his records in May 2010.  The letter 
listed the same actions taken as in the memorandum.  The letter 
also provided nine alternate sources of evidence the Veteran 
could submit in support of his claim.  No response was received.

In June 2010, the Veteran's claims folder was referred to the 
VAMC for a medical review and opinion.  The examiner noted that 
he had reviewed the claims folder and listed the reason for the 
review.  The prior examination was reviewed and it was noted that 
the Veteran's STRS were not available.  The current examiner 
reviewed the statements from the February 2007 report.  In that 
regard it was noted that earlier examiner had said the Veteran's 
hearing loss was not consistent with acoustic trauma and that 
neither the hearing loss nor tinnitus was due to service.  The 
current examiner also said that the prior report said "...the 
hearing loss and tinnitus resulted from military noise exposure, 
aging, or other genetic factors."  The examiner then said that 
this statement was somewhat contradictory to the former in as 
much as the audiologist said the hearing loss might be the result 
of post-military noise exposure.  

The examiner said the Veteran said he had repeated otitis media 
while in service and was treated.  He said this could not be 
confirmed because of the absence of military records.  The 
examiner said that a literature search indicated that 
sensorineural hearing loss may be due to chronic otitis media and 
included a copy of the literature with his report.  The examiner 
said that, taking all of these issues into account, it was his 
opinion that, if the Veteran truly did have numerous episodes of 
otitis media while he was in the military service as reported, it 
was at least as likely as not that the current hearing loss can 
be attributed to those ear infections in service.  

The examiner included two articles; one entitled Is sensorineural 
hearing loss with chronic otitis media due to infection or aging 
in order patients?  The second was entitled Sensorineural hearing 
loss in patients with chronic otitis media.  

VA records for the period from June 2004 to June 2007 were 
associated with the claims folder.  The entries all related to 
providing hearing aids to the Veteran; there was no discussion as 
to any type of ear problems or etiology of the hearing loss.  

The Veteran's claim remained denied and his case returned to the 
Board in October 2010.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's STRs are missing and presumed destroyed in the fire 
at the NPRC.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative sources 
in order to reconstruct the STRs.  Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  VA is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 
Vet. App. 619, 620 (1992).  The Board has a heightened obligation 
to explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the veteran.  Russo v. 
Brown, 9  Vet. App. 46 (1996).  

Service Connection Based on Acoustic Trauma

The evidence shows the Veteran meets the requirements for 
establishing a hearing loss disability under 38 C.F.R. § 3.385.  
There is no evidence of record to establish that the hearing loss 
was manifest at all within the first year after service.  This is 
not contended by the Veteran and is not shown by the objective 
medical evidence of record.

In fact, the first claim of hearing loss is in August 2006, some 
50 years after service.  The first objective evidence of a 
hearing loss is contained in the VA treatment records from 1999, 
some 43 years after service.

The Board notes that lay evidence in the form of statements or 
testimony of the Veteran is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In some cases, under 
38 U.S.C.A. § 1154(a) (West 2002), lay evidence can be sufficient 
to establish diagnosis of a condition.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  In particular, the Federal 
Circuit stated that:

We have consistently held that "[l]ay 
evidence can be competent and sufficient to 
establish a diagnosis of a condition when 
(1) a layperson is competent to identify 
the medical condition, (2) the layperson is 
reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing 
symptoms at the time supports a later 
diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The VA examiner from February 2007 stated that the Veteran's 
hearing loss was not consistent with acoustic trauma.  She also 
noted that the Veteran reported an onset of tinnitus of 40 years 
earlier - a time that would be approximately 11 years after 
service.  The Veteran did not disagree with this statement in any 
later submissions.  He took issue with the examiner's statement 
that he had not filed a claim for over 50 years after service.  
The examiner opined it was as likely as not that the Veteran's 
hearing loss and tinnitus resulted from post-military noise 
exposure, aging or other genetic factors.  

The Board notes that the VA opinion from June 2010 misstated the 
above conclusion by February 2007 examiner.  The earlier report 
was misquoted as to the examiner's opinion - she had not said, as 
was thought by the June 2010 examiner, that hearing loss and 
tinnitus resulted from the Veteran's military service.

In addressing the question of etiology of the hearing loss and 
tinnitus, the February 2007 examiner's opinion, as a medical 
professional, is afforded greater weight in this particular case 
because of her expertise and the explanation she provided.  She 
was aware of the Veteran's noise exposure in service but 
evaluated all of the evidence of record to conclude that the 
current hearing loss was not related to noise exposure in 
service, which is the Veteran's main contention.  She noted that 
the results of the testing were not consistent with hearing loss 
due to noise exposure; a medical determination and not one 
subject to a layperson's interpretation.

The Veteran is competent to provide evidence of his symptoms 
during and since military service.  The evidence in this case 
shows that it is likely the Veteran had noise exposure in service 
due to his military specialty.  38 U.S.C.A. § 1154(a).  Although 
the Veteran said he had had a hearing loss in service and since, 
the Board finds that these statements are lacking in credibility 
in light of the other evidence of record.  The Veteran apparently 
did not seek any treatment or evaluation for hearing loss until 
1999, 43 years after service, and he has not asserted that he 
did.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.)  The Veteran 
elected not to provide any additional evidence in support of his 
claim other than his own statements.  As noted above, the Board 
also finds it significant that he did not assert that he had 
sought treatment or evaluation before 1999.

The only evidence in favor of the Veteran's claim is his lay 
statements, which as noted above, are not credible.  The VA 
medical examiner has provided a full review of the records and a 
reasoned opinion that is against the claim of service connection 
for hearing loss and tinnitus based on acoustic trauma, and which 
undermines the notion that the Veteran had continued problems 
since service.  The Board finds that the preponderance of the 
evidence is against the Veteran's claims based on acoustic 
trauma.  

Ear Infections

The Veteran initially contended that he was treated for an ear 
infection at Fort Leonard Wood.  He said his ears bled for 
several days.  He did not provide any month or year for this 
treatment.  When he submitted his NA Form 13055 he did not list 
any treatment at Fort Leonard Wood but reported treatment for a 
sinus problem while stationed in Germany in 1954.  When he was 
given a second opportunity to provide specific information on 
treatment in service, he failed to respond to the AOJ's request 
for such information.  This was after he was fully advised that 
his prior submission was inadequate and more information was 
needed.  Thus, without more definite information, no further 
search for evidence could be made that would support his 
contention of treatment in service.  

As noted, the Veteran has not been consistent in the reporting of 
ear infection(s) in that he gave differing locations and times 
for treatment.  He has not provided any statements as to what 
type of treatment he received in service, such as antibiotics, 
rinses, and/or bandaging.  He has not provided any other evidence 
in support of his contention such as a buddy statement, statement 
from a family member, a private treatment record that noted a 
long history of even a past history of chronic otitis media 
despite being given very specific advice on the types of evidence 
that would support his claim.  The VA treatment records contain 
no mention by the Veteran of a longstanding problem with his ears 
or of any type of an inner problem.  Only that he came to VA to 
get hearing aids beginning in April 1999.  

As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).

The VA opinion of June 2010 was premised on information not 
supported by the record.  The examiner noted the Veteran's 
statement of treatment for an ear infection in service and 
equated this to chronic otitis media.  The examiner did not 
address the inconsistency in the record as to the Veteran's 
failure to identify where and when he was treated when given the 
opportunity or the lack of any type of evidence submitted by the 
Veteran to show any type of a problem in the 50-plus years after 
service.  The VA examiner noted that available literature did 
show some correlation between individuals that did suffer from 
chronic otitis media and the development of sensorineural hearing 
loss.  The examiner's only comment to link that literature to the 
Veteran was a summary statement that, if the Veteran had numerous 
episodes of otitis media in service, it was as likely as not that 
the hearing loss was related to those infections.  

Both articles state that, normally, chronic otitis media is 
generally associated with a conductive hearing loss.  Both 
articles focused on individuals with documented chronic otitis 
media and not occasional or limited infections.   

As noted, the Veteran's STRs are missing.  However, his initial 
claim limited his report of ear infection to his basic training 
at Fort Leonard Wood.  His later submission of a NA Form 13055 
reported sinus treatment in Germany in 1954.  He did not repeat 
his assertion of an ear infection.  He was provided numerous 
opportunities to identify or submit additional evidence, lay and 
medical, that would document some sort of chronic ear problem for 
the 50 years between service and his claim.  He did not.  See 
Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the 
support requirement of (38 U.S.C.A. §) section 5107(a) obligates 
the claimant to provide some evidentiary basis for his or her 
benefits claim.

The Board finds that the evidence of record does not support a 
finding that the Veteran had numerous episodes of otitis media in 
service.  Thus, the June 2010 opinion is of no probative value 
and the Veteran's claim for hearing loss and tinnitus, on the 
basis of ear infections in service, is denied.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a basis for granting service connection for 
hearing loss or tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran submitted his claim in August 2006.  The RO wrote to 
him in September 2006.  The Veteran was advised of the evidence 
required to substantiate his claim for service connection.  He 
was further advised of the information required from him to 
enable VA to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence on his behalf, and that he 
should submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The RO 
informed the Veteran on the types of evidence he could submit 
that would support his claim for service connection.  The letter 
informed the Veteran that his military records may have been 
destroyed in the fire at the NPRC.  The letter included the 
notice elements required by Dingess for how VA determines 
disability ratings and effective dates.

The Veteran responded in October 2006.  He submitted a NA Form 
13055 as well as a statement containing his contentions for why 
service connection was in order.  He also said he would not be 
submitting additional evidence.  He asked for an examination.  

In December 2006, the RO advised him that VA had been unable to 
obtain his military records.  The Veteran responded with 
information about possible locations for his records in January 
2007.

The Veteran's claim was denied in February 2007.  He submitted 
his NOD in March 2007 with specific arguments to support his 
claim.

In July 2009, the Board remanded the case for additional 
development.  The AOJ wrote to the Veteran in December 2009 and 
requested specific information from him to assist in the 
development of his claim.  

The AOJ also wrote to the Veteran in May 2010 to advise him of 
the efforts made to locate his military records.  

Additional development was undertaken and evidence added to the 
record.  The AOJ re-adjudicated the claim in August 2010.  The 
claim remained denied.  The Veteran was issued a supplemental 
statement of the case (SSOC) that addressed the evidence added to 
the record and the reasons and bases for why the claim remained 
denied.

The Veteran has not disputed the contents of the VCAA notice in 
this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  He was given 
additional specific notice to assist him because of the loss of 
his military records.  From the outset he demonstrated actual 
knowledge of what was required to establish service connection 
for his claimed hearing loss and tinnitus as evidenced by his 
statements as he claimed noise exposure and treatment for an ear 
infection in service as the sources of his hearing loss and 
tinnitus.  He continued to assert the two theories throughout his 
claim.  Thus, the Board is satisfied that the duty-to-notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
were satisfied.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claims.  All available evidence 
pertaining to the Veteran's claims has been obtained.  As noted, 
his STRs were not available despite multiple attempts to locate 
them.  The efforts to locate the records were well documented and 
the Veteran informed of those efforts.  The Veteran did not 
identify any source of private treatment and the relevant VA 
records were obtained and associated with the claims folder.  The 
Veteran was afforded a VA examination and his case was referred 
for a medical opinion.  

The Board notes that the Court also held in Barr that "once the 
Secretary undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, he must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided."  Barr, 21 Vet. App. at 311.  An opinion is considered 
adequate when it is based on consideration of the appellant's 
prior medical history and examinations and also describes the 
disability in sufficient detail so that the Board's evaluation of 
the claimed disability will be a fully informed one.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a 
medical opinion "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions").

The examination in this case clearly meets the above 
requirements.  The audiology examiner provided a detailed history 
of the Veteran's service, and his noise exposure before, during, 
and after service.  She noted the Veteran's claim of treatment 
for an ear infection in service.  She provided the several 
factors she considered in reaching her conclusion and opinion.  
The examination was adequate and provided the Board with 
sufficient detail to make a fully informed decision.  

The medical opinion was adequate given the status of the record.  
An examiner also opined that, if the Veteran was treated for 
numerous episodes of otitis media in service, it was likely the 
hearing loss was related to service.  The examiner also provided 
general medical literature that would support such a nexus.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware of 
any such evidence.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


